          Case 7:21-cv-02845-PMH Document 20 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LITTLE CHUBBY ONE INC.,
                           Plaintiff,                         ORDER
                     -against-
                                                              21-CV-02845 (PMH)
GLAMPINGGADGETS L.L.C. d/b/a
SplendidProducts,
                           Defendant.


PHILIP M. HALPERN, United States District Judge:

         The Court has been informed that the parties have reached a settlement in principle in this

case. (Doc. 19). Accordingly, it is hereby ORDERED that this action is dismissed without costs

and without prejudice to restoring the action to the Court’s calendar, provided the application to

restore the action is made within sixty (60) days of this Order. Any application to reopen filed after

sixty (60) days from the date of this Order may be denied solely on that basis. Any pending motions

are DISMISSED as moot, and all conferences are CANCELLED.

                                                   SO ORDERED:

Dated:     White Plains, New York
           September 15, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
